             Case 1:21-cv-02095-SHS Document 1 Filed 03/10/21 Page 1 of 21




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 --------------------------------------------------------
 ELAINE WANG,                                               :
                                                            :
                   Plaintiff,                               :   Civil Action No. 1:21-cv-2095
                                                            :
 v.                                                         :   COMPLAINT FOR VIOLATIONS OF
                                                            :   SECTIONS 14(a) AND 20(a) OF THE
 ALEXION PHARMACEUTICALS, INC.,                             :   SECURITIES EXCHANGE ACT OF
 DAVID R. BRENNAN, CHRISTOPHER J.                           :   1934
 COUGHLIN, DEBROAH DUNSIRE, M.D.,                           :
 PAUL A. FRIEDMAN, M.D., LUDWIG N.                          :   JURY TRIAL DEMANDED
 HANTSON, Ph.D., JOHN T. MOLLEN,                            :
 FRANCOIS NADER, M.D., JUDITH A.                            :
 REINSDORF, J.D. and ANDREAS                                :
 RUMMELT, Ph.D.,                                            :
                                                            :
                   Defendants.                              :
 --------------------------------------------------------

        Elaine Wang (“Plaintiff”), by and through her attorneys, alleges the following upon

information and belief, including investigation of counsel and review of publicly-available

information, except as to those allegations pertaining to Plaintiff, which are alleged upon personal

knowledge:

        1.       This is an action brought by Plaintiff against Alexion, Inc., (“Alexion or the

“Company”) and the members Alexion’s board of directors (the “Board” or the “Individual

Defendants” and collectively with the Company, the “Defendants”) for their violations of Sections

14(a) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”), 15 U.S.C. §§ 78n(a),

78t(a), and SEC Rule 14a-9, 17 C.F.R. 240.14a-9 and 17 C.F.R. § 244.100, in connection with the

proposed merger between Alexion and AstraZeneca PLC and its affiliates (“AstraZeneca”).

        2.       Defendants have violated the above-referenced sections of the Exchange Act by

causing a materially incomplete and misleading Registration Statement on Form F-4 (the
            Case 1:21-cv-02095-SHS Document 1 Filed 03/10/21 Page 2 of 21




“Registration Statement”) to be filed on February 19, 2021 with the United States Securities and

Exchange Commission (“SEC”) and disseminated to Company stockholders. The Registration

Statement recommends that Company stockholders vote in favor of a proposed transaction

whereby Delta Omega Sub Holdings Inc. I (“Merger Sub I”), a wholly owned subsidiary of

AstraZeneca, will merge with and into Alexion with Alexion surviving as a wholly owned

subsidiary of Delta Omega Sub Holdings Inc., a wholly owned subsidiary of AstraZeneca

(“BidCo”), and (ii) immediately following the effective time of the first merger, Alexion will

merge with and into Delta Omega Sub Holdings LLC 2 (“Merger II”) with Merger Sub II surviving

the second merger as a direct wholly owned subsidiary of Bidco and an indict wholly owned

subsidary of AstraZeneca (the “Proposed Transaction”). Pursuant to the terms of the definitive

agreement and plan of merger the companies entered into (the “Merger Agreement”), each Alexion

stockholder will receive: (i) 2.1243 AstraZeneca America Depository Shares (“ADRs”) and (ii)

$60.00 in cash for each share of Alexion stock owned (the “Merger Consideration”).

       3.       As discussed below, Defendants have asked Alexion’s stockholders to support the

Proposed Transaction based upon the materially incomplete and misleading representations and

information contained in the Registration Statement, in violation of Sections 14(a) and 20(a) of

the Exchange Act. Specifically, the Registration Statement contains materially incomplete and

misleading information concerning the analyses performed by the Company’s financial advisor

BofA Securities (“BofA”) in support of its fairness opinion.

       4.       It is imperative that the material information that has been omitted from the

Registration Statement is disclosed to the Company’s stockholders prior to the forthcoming

stockholder vote so that they can properly exercise their corporate suffrage rights.




                                                 2
             Case 1:21-cv-02095-SHS Document 1 Filed 03/10/21 Page 3 of 21




        5.       For these reasons and as set forth in detail herein, Plaintiff seeks to enjoin

Defendants from taking any steps to consummate the Proposed Transaction unless and until the

material information discussed below is disclosed to Alexion’s stockholders or, in the event the

Proposed Transaction is consummated, to recover damages resulting from the Defendants’

violations of the Exchange Act.

                                  JURISDICTION AND VENUE

        6.       This Court has subject matter jurisdiction pursuant to Section 27 of the Exchange

Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331 (federal question jurisdiction) as Plaintiff alleges

violations of Sections 14(a) and 20(a) of the Exchange Act and SEC Rule 14a-9.

        7.       Personal jurisdiction exists over each Defendant either because the Defendant

conducts business in or maintains operations in this District, or is an individual who is either

present in this District for jurisdictional purposes or has sufficient minimum contacts with this

District as to render the exercise of jurisdiction over Defendant by this Court permissible under

traditional notions of fair play and substantial justice.

        8.       Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C. §

78aa, as well as under 28 U.S.C. § 1391, because the closing of the Proposed Transaction will take

place in this District.

                                              PARTIES

        9.       Plaintiff is, and has been at all relevant times, the owner of Alexion stocks and has

held such stocks since prior to the wrongs complained of herein.

        10.      Individual Defendant David R. Brennan has served as a member of the Board since

July 2014 and is the Chairman of the Board and was the Interim Chief Executive Officer of the

Company from December 2016 to March 2017.




                                                   3
         Case 1:21-cv-02095-SHS Document 1 Filed 03/10/21 Page 4 of 21




        11.   Individual Defendant Christopher J. Coughlin has served as a member of the Board

since July 2014.

        12.   Individual Defendant Deborah Dunsire, M.D. has served as a member of the Board

since January 2018.

        13.   Individual Defendant Paul A. Friedman, M.D. has served as a member of the Board

since September 2017.

        14.   Individual Defendant Ludwig N. Hantson, Ph.D. has served as a member of the

Board since April 2014 and is the Chief Executive Officer of the Company.

        15.   Individual Defendant John T. Mollen has served as a member of the Board since

1995.

        16.   Individual Defendant Francois Nader, M.D. has served as a member of the Board

since November 2017.

        17.   Individual Defendant Judith A. Reinsdorf, J.D. has served as a member of the Board

since February 2018.

        18.   Individual Defendant Andreas Rummelt, Ph.D. has served as a member of the

Board since February 2010.

        19.   Individual Defendant Michael W. Upchurch has served as a member of the Board

since February 2019.

        20.   Individual Defendant Kelly Williams has served as a member of the Board,

President, and Chief Executive Officer since October 2019.

        21.   Defendant Alexion is a Delaware corporation and maintains its principal offices at

121 Seaport Blvd., Boston Massachusetts 02210. The Company’s stock trades on the NASDAQ

Stock Exchange under the symbol “ALXN.”




                                              4
          Case 1:21-cv-02095-SHS Document 1 Filed 03/10/21 Page 5 of 21




       22.      The defendants identified in paragraphs 10-20 are collectively referred to as the

“Individual Defendants” or the “Board.”

       23.      The defendants identified in paragraphs 10-21 are collectively referred to as the

“Defendants.”

                               SUBSTANTIVE ALLEGATIONS

A.     The Proposed Transaction

       24.      Alexion develops and commercializes various therapeutic products. The Company

offers ULTOMIRIS for the treatment of paroxysmal nocturnal hemoglobinuria (PNH) and atypical

hemolytic uremic syndrome (aHUS); and SOLIRIS for the treatment of PNH, aHUS, generalized

myasthenia gravis (gMG), and neuromyelitis optica spectrum disorder (NMOSD). It also provides

Strensiq for patients with hypophosphatasia; Kanuma (sebelipase alfa) for the treatment of patients

with lysosomal acid lipase deficiency; and Andexxa, a reversal agent for patients treated with

rivaroxaban or apixaban. In addition, the Company is developing ALXN1210 (Intravenous) that

is in Phase III clinical trials for the treatment of gMG, NMOSD, ALS, COVID-19, and HSCT-

TMA; ALXN1210 (Subcutaneous), which is in Phase III clinical trials for PNH and aHUS;

ALXN1820 that is in Phase I clinical trial, a therapeutic antagonist of properdin; and ALXN1720,

which is in Phase I clinical trial for the treatment of disease states involving dysregulated terminal

complement activity. Further, it is developing ALXN1840 that is in Phase III clinical trials for the

treatment of Wilson disease; ALXN1830, which are in Phase I clinical trials for neonatal Fc

receptor; ALXN2040 and ALXN2050 to treat diseases associated with dysregulation of the

complement alternative pathway; ALXN1850, an enzyme replacement therapy; ALXN2060 for

treating transthyretin amyloidosis; and ALXN2075 for treatment of relapsed/refractory chronic

lymphocytic leukemia. The company serves distributors, pharmacies, hospital, hospital buying

groups, and other healthcare providers in the United States and internationally. Alexion has


                                                  5
         Case 1:21-cv-02095-SHS Document 1 Filed 03/10/21 Page 6 of 21




collaboration and license agreement with Halozyme Therapeutics, Inc.; and agreements with

Dicerna Pharmaceuticals, Inc., Zealand Pharma A/S, Caelum Biosciences, Inc., Stealth

BioTherapeutics Corp., and Affibody AB. The Company was founded in 1992 and is

headquartered in Boston, Massachusetts.

       25.    On December 12, 2020, the Company and AstraZeneca jointly announced the

Proposed Transaction:


       AstraZeneca and Alexion Pharmaceuticals, Inc. (Alexion) have entered into a
       definitive agreement for AstraZeneca to acquire Alexion.

       Alexion shareholders will receive $60 in cash and 2.1243 AstraZeneca
       American Depositary Shares (ADSs) (each ADS representing one-half of one
       (1/2) ordinary share of AstraZeneca, as evidenced by American Depositary
       Receipts (ADRs)) for each Alexion share. Based on AstraZeneca's reference
       average ADR price of $54.14, this implies total consideration to Alexion
       shareholders of $39bn or $175 per share.

       The boards of directors of both companies have unanimously approved the
       acquisition. Subject to receipt of regulatory clearances and approval by
       shareholders of both companies, the acquisition is expected to close in Q3 2021,
       and upon completion, Alexion shareholders will own c.15% of the combined
       company.

       Pascal Soriot, Chief Executive Officer, AstraZeneca, said: "Alexion has
       established itself as a leader in complement biology, bringing life-changing
       benefits to patients with rare diseases. This acquisition allows us to enhance
       our presence in immunology. We look forward to welcoming our new
       colleagues at Alexion so that we can together build on our combined expertise
       in immunology and precision medicines to drive innovation that delivers life-
       changing medicines for more patients."

       Ludwig Hantson, Ph.D., Chief Executive Officer, Alexion, said: “For nearly 30
       years Alexion has worked to develop and deliver transformative medicines to
       patients around the world with rare and devastating diseases. I am incredibly
       proud of what our organisation has accomplished and am grateful to our
       employees for their contributions. This transaction marks the start of an
       exciting new chapter for Alexion. We bring to AstraZeneca a strong portfolio,
       innovative rare disease pipeline, a talented global workforce and strong
       manufacturing capabilities in biologics. We remain committed to continuing to
       serve the patients who rely on our medicines and firmly believe the combined



                                              6
 Case 1:21-cv-02095-SHS Document 1 Filed 03/10/21 Page 7 of 21




organisation will be well positioned to accelerate innovation and deliver
enhanced value for our shareholders, patients and the rare disease
communities.”

Strategic rationale

Both companies share the same dedication to science and innovation to deliver
life-changing medicines. The capabilities of both organisations will create a
company with great strengths across a range of technology platforms, with the
ability to bring innovative medicines to millions of people worldwide. The
combined company will also have an enhanced global footprint and broad
coverage across primary, speciality and highly specialised care.

Scientific leadership - accelerated presence in immunology

AstraZeneca has built a growing scientific presence in oncology, and in
cardiovascular, renal and metabolism, and respiratory diseases, with a focus on
organ protection. AstraZeneca has developed a broad range of technologies,
initially focused on small molecules and biologics and with a growing focus in
precision medicine, genomics, oligonucleotides and epigenetics. More
recently, AstraZeneca has increased its efforts in immunology research and the
development of medicines for immune-mediated diseases.

Alexion has pioneered complement inhibition for a broad spectrum of immune-
mediated rare diseases caused by uncontrolled activation of the complement
system, a vital part of the immune system. Alexion's franchise
includes Soliris (eculizumab), a first-in-class anti-complement component 5
(C5) monoclonal antibody. The medicine is approved in many countries for the
treatment of patients with paroxysmal nocturnal haemoglobinuria (PNH),
atypical haemolytic uremic syndrome, generalized myasthenia gravis and
neuromyelitis optica spectrum disorder. More recently, Alexion
launched Ultomiris (ravulizumab), a second-generation C5 monoclonal
antibody with a more convenient dosing regimen.

Alexion's immunology expertise extends to other targets in the complement
cascade beyond C5 as well as additional modalities, with its deep pipeline
including Factor D small-molecule inhibitors of the alternative pathway of the
complement system, an antibody blocking neonatal Fc receptor (FcRn)-
mediated recycling, and a bi-specific mini-body targeting C5, among others.
The FcRn extends the half-life and hence the availability of pathogenic
immunoglobulin G (IgG) antibodies.

AstraZeneca, with Alexion's R&D team, will work to build on Alexion's
pipeline of 11 molecules across more than 20 clinical-development
programmes across the spectrum of indications, in rare diseases and beyond.




                                      7
  Case 1:21-cv-02095-SHS Document 1 Filed 03/10/21 Page 8 of 21




Alexion's leading expertise in complement biology will accelerate
AstraZeneca's growing presence in immunology. The acquisition adds a new
technology platform to AstraZeneca's science and innovation-driven strategy.
The complement cascade is pivotal to the innate immune system. It plays a
crucial role in many inflammatory and autoimmune diseases across multiple
therapy areas, including haematology, nephrology, neurology, metabolic
disorders, cardiology, ophthalmology and acute care. In contrast, AstraZeneca's
capabilities in genomics, precision medicine and oligonucleotides can be
leveraged to develop medicines targeting less-frequent diseases. Combining
AstraZeneca’s capabilities in precision medicine and Alexion’s expertise in
rare-disease development and commercialisation will enable the new company
to develop a portfolio of medicines addressing the large unmet needs of patients
suffering from rare diseases.

The combined companies will bring together two rapidly converging, patient-
centric models of care delivery with combined strengths in immunology,
biologics, genomics and oligonucleotides to drive future medicine innovation.
AstraZeneca intends to establish Boston, Massachusetts, US as its headquarters
for rare diseases, capitalising on talent in the greater Boston area.

Industry-leading revenue growth; enhanced geographical presence and broad
coverage across primary, specialised and highly specialised care

AstraZeneca's acquisition of Alexion, with its strong commercial portfolio and
robust pipeline, will support its long-term ambition to develop novel medicines
in areas of immunology with high unmet medical needs. Alexion achieved
impressive revenue growth over the last few years, with revenues of $5.0bn in
2019 (21% year-on-year growth). Alexion has exhibited skilful commercial
execution in building its 'blockbuster' C5 franchise. The success of the
franchise is demonstrated by the effective transition of over 70% of PNH
patients from Soliris to Ultomiris in less than two years of launch in its key
markets, including the US, Japan and Germany, as well as the strong pipeline
of additional indications for Ultomiris.

Rare diseases is a high-growth therapy area with rapid innovation and
significant unmet medical need. Over 7,000 rare diseases are known today, and
only c.5% have US Food and Drug Administration-approved treatments.1 The
global rare disease market is forecasted to grow by a low double digit
percentage in the future.2

AstraZeneca intends to build on its geographical footprint and extensive
emerging markets presence to accelerate the worldwide expansion of Alexion's
portfolio.




                                       8
 Case 1:21-cv-02095-SHS Document 1 Filed 03/10/21 Page 9 of 21




The two companies have been on converging paths, AstraZeneca expanding its
presence from primary to speciality care, whereas Alexion has been progressing
from ultra-orphan to orphan and speciality conditions.

The acquisition strengthens AstraZeneca's industry-leading growth,
underpinned by its broad portfolio of medicines, which will enable the new
company to bring innovative medicines to a broad range of healthcare
practitioners in primary, speciality and highly specialised care.

The combined company is expected to deliver double-digit average annual
revenue growth through 2025.

Financial benefits

Enhanced revenue growth, operating margin and cash-flow generation

The acquisition is expected to improve the combined Group’s profitability, with
the core operating margin significantly enhanced in the short term, and with
continued expansion thereafter. This uplift is supported by increased scale and
expected recurring run-rate pre-tax synergies of c.$500m per year from the
combined Group (by end of the third year following completion of the
acquisition). AstraZeneca expects to generate significant value from the
acquisition by extending Alexion's commercial reach through leveraging
AstraZeneca’s global presence and accelerating the development of Alexion's
pipeline.

The acquisition also strengthens AstraZeneca's cash-flow generation, providing
additional flexibility to reinvest in R&D and rapid debt reduction, with an
ambition to increase the dividend.

Immediately earnings-accretive and value-enhancing acquisition, in line with
stated capital-allocation priorities

The acquisition is expected to deliver robust and sustainable accretion to
AstraZeneca's core earnings per share (EPS) from the outset, with double-digit
percentage accretion anticipated in the first three years following the
completion of the acquisition.

The acquisition of Alexion is consistent with AstraZeneca's capital-allocation
priorities. The combined company is expected to maintain a strong, investment-
grade credit rating, and the acquisition supports AstraZeneca's progressive
dividend policy. The combination represents a significant step in AstraZeneca's
strategic and financial-growth plans.

                                    ***




                                      9
 Case 1:21-cv-02095-SHS Document 1 Filed 03/10/21 Page 10 of 21




Details of the acquisition

Key terms

The acquisition will be undertaken through a US statutory merger in which
Alexion shareholders will receive $60 in cash and 2.1243 new AstraZeneca
ADSs listed on the Nasdaq exchange for each of their Alexion shares. The cash
and ADS consideration represents an c.45% premium to Alexion shareholders
based on the closing stock price of Alexion on 11 December 2020 and a c.43%
premium, based on the 30-day volume-weighted average closing stock price of
$122.04 before this announcement. If they elect, Alexion shareholders may
receive their allocation of AstraZeneca ADSs in the form of a corresponding
number of ordinary shares of AstraZeneca in addition to the cash consideration.

Based on AstraZeneca's reference average ADR price of $54.14, this implies
total consideration to Alexion shareholders of $39bn or $175 per share.

Financing

To support the financing of the offer consideration, AstraZeneca has entered
into a new committed $17.5bn bridge-financing facility, provided by Morgan
Stanley, J.P. Morgan Securities plc and Goldman Sachs. The bridge-financing
facility is available for an initial term of 12 months from the earlier of the date
of completion of the acquisition and 12 December 2021 with up to two six-
month extensions available at the discretion of AstraZeneca. The initial bridge
financing facility is intended to cover the financing of the cash portion of the
acquisition consideration and associated acquisition costs and to refinance the
existing term loan and revolving credit facilities of Alexion. In due course,
AstraZeneca intends to refinance the initial bridge-financing facility through a
combination of new medium-term bank loan facilities, debt-capital market
issuances and business cash flows.

The acquisition is expected to significantly enhance cash generation, which will
support rapid debt reduction and overall deleveraging. AstraZeneca remains
committed to maintaining a strong investment-grade credit rating. The dividend
policy remains unchanged with a commitment to a progressive dividend policy;
dividend cover is expected to be materially enhanced as a result of the
acquisition.

Further information on synergies

The acquisition is expected to realise recurring run-rate pre-tax synergies of
c.$500m per year from the combined Group, generated from commercial and
manufacturing efficiencies as well as savings in central costs, with full run-rate
expected to be achieved by end of the third year following completion of the
acquisition.


                                        10
 Case 1:21-cv-02095-SHS Document 1 Filed 03/10/21 Page 11 of 21




To realise the total synergies, AstraZeneca expects to incur one-time cash costs
of c.$650m, during the first three years following completion.

Management and employees

Members of Alexion's current senior management team will lead the future
rare-disease activities. Under the terms of the acquisition agreement,
AstraZeneca has agreed that for 12 months following closing, it will provide
the Alexion employees with the same level of salary as such employees had
before closing, incentive compensation opportunities that are in the aggregate
no less favourable than those provided before closing and substantially
comparable benefits to those provided before closing.

Governance

The companies will mutually agree on two individuals from the Alexion board
of directors who will join the AstraZeneca board as directors upon closing of
the acquisition.

Closing conditions

Closing of the acquisition is subject to approval by AstraZeneca and Alexion
shareholders, certain regulatory approvals, approval of the new AstraZeneca
shares for listing with the Financial Conduct Authority and to trading on the
London Stock Exchange, and other customary closing conditions.

The acquisition is a Class 1 transaction for AstraZeneca and as such, will
require the approval of its shareholders to comply with the UK Listing Rules.
A shareholder circular, together with notice of the relevant shareholder
meeting, will be distributed to shareholders in the first half of 2021. The
Alexion proxy statement is also expected to be published in the first half of
2021.

Subject to the satisfaction of the closing conditions to the proposed acquisition,
the companies expect the acquisition to close in Q3 2021.

Termination

The acquisition terms provide that Alexion will be liable to pay a break fee of
up to $1.2bn to AstraZeneca in certain specified circumstances (including a
change of Alexion’s board recommendation or completion of an alternative
acquisition). AstraZeneca will also be required to pay Alexion a break fee of
$1.4bn in certain specified circumstances, including a change of AstraZeneca’s
board recommendation.

Recommendation


                                       11
         Case 1:21-cv-02095-SHS Document 1 Filed 03/10/21 Page 12 of 21




       The boards of directors of both Alexion and AstraZeneca have unanimously
       approved the proposed acquisition and resolved to recommend that their
       respective shareholders vote in favour of it.

       Advisors to AstraZeneca

       Evercore Partners International LLP (“Evercore”), and Centerview Partners
       UK LLP (“Centerview Partners”) are acting as lead financial advisers. Ondra
       LLP (“Ondra”) are providing advice as part of their ongoing financial advisory
       services. Morgan Stanley & Co. International plc (“Morgan Stanley”) and
       Morgan Stanley Bank International Limited and J.P. Morgan are acting as
       financial advisors and lead debt financing underwriters. Goldman Sachs Bank
       USA is acting as lead debt financing underwriter. Morgan Stanley and Goldman
       Sachs International are joint corporate brokers. Evercore is acting as sponsor
       in relation to the transaction described in this announcement. Freshfields
       Bruckhaus Deringer is acting as legal counsel.

       Advisors to Alexion

       Bank of America Securities is serving as financial advisor to Alexion, and
       Wachtell, Lipton, Rosen & Katz is serving as legal counsel.

                                               ***

       26.     The Board has unanimously agreed to the Proposed Transaction. It is therefore

imperative that Alexion’s stockholders are provided with the material information that has been

omitted from the Registration Statement, so that they can meaningfully assess whether or not the

Proposed Transaction is in their best interests prior to the forthcoming stockholder vote.

B.     The Materially Incomplete and Misleading Registration Statement

       27.     On February 19, 2021 Alexion and AstraZeneca jointly filed the Registration

Statement with the SEC in connection with the Proposed Transaction. The Registration Statement

was furnished to the Company’s stockholders and solicits the stockholders to vote in favor of the

Proposed Transaction.     The Individual Defendants were obligated to carefully review the

Registration Statement before it was filed with the SEC and disseminated to the Company’s

stockholders to ensure that it did not contain any material misrepresentations or omissions.

However, the Registration Statement misrepresents and/or omits material information that is


                                                12
         Case 1:21-cv-02095-SHS Document 1 Filed 03/10/21 Page 13 of 21




necessary for the Company’s stockholders to make an informed decision concerning whether to

vote in favor of the Proposed Transaction, in violation of Sections 14(a) and 20(a) of the Exchange

Act.

Omissions and/or Material Misrepresentations Concerning Financial Projections

       28.     The Registration Statement fails to provide material information concerning

financial projections by management and relied upon by the Financial Advisors in their analyses.

The Registration Statement discloses management-prepared financial projections for the Company

which are materially misleading. The Registration Statement indicates that in connection with the

rendering of its fairness opinion, that the management prepared certain non-public financial

forecasts (the “Company Projections” and “AstraZeneca Projections”) and provided them to the

Board, BofA, AstraZeneca, and AstraZeneca’s financial advisors by management of Alexion with

forming a view about the stand-alone and pro forma valuations. Accordingly, the Registration

Statement should have, but fails to provide, certain information in the projections that

managements provided to the Board and their financial advisors. Courts have uniformly stated that

“projections … are probably among the most highly-prized disclosures by investors. Investors can

come up with their own estimates of discount rates or [] market multiples. What they cannot hope

to do is replicate management’s inside view of the company’s prospects.” In re Netsmart Techs.,

Inc. S’holders Litig., 924 A.2d 171, 201-203 (Del. Ch. 2007).

       29.     For the Company Projections, the Registration Statement provides values for non-

GAAP (Generally Accepted Accounting Principles) financial metrics: Non-GAAP Operating

Income (Post-SBC); Tax-Effected EBIT, Unlevered Free Cash Flow, Non-GAAP EPS (Pre-SBC),

and Non-GAAP Net Income, but fails to provide line items used to calculate these metrics or a




                                                13
         Case 1:21-cv-02095-SHS Document 1 Filed 03/10/21 Page 14 of 21




reconciliation of these non-GAAP metrics to their most comparable GAAP measures, in direct

violation of Regulation G and consequently Section 14(a).

       30.     For the AstraZeneca Projections, the Registration Statement provides values for

non-GAAP (Generally Accepted Accounting Principles) financial metrics: Core EBIT, Unlevered

Free Cash Flow, and Core EPS, but fails to provide line items used to calculate these metrics or a

reconciliation of these non-GAAP metrics to their most comparable GAAP measures, in direct

violation of Regulation G and consequently Section 14(a).

       31.     When a company discloses non-GAAP financial measures in a Registration

Statement that were relied on by a board of directors to recommend that stockholders exercise their

corporate suffrage rights in a particular manner, the company must, pursuant to SEC regulatory

mandates, also disclose all projections and information necessary to make the non-GAAP

measures not misleading, and must provide a reconciliation (by schedule or other clearly

understandable method) of the differences between the non-GAAP financial measure disclosed or

released with the most comparable financial measure or measures calculated and presented in

accordance with GAAP. 17 C.F.R. § 244.100.

       32.     The SEC has noted that:

               companies should be aware that this measure does not have a
               uniform definition and its title does not describe how it is calculated.
               Accordingly, a clear description of how this measure is calculated,
               as well as the necessary reconciliation, should accompany the
               measure where it is used. Companies should also avoid
               inappropriate or potentially misleading inferences about its
               usefulness. For example, "free cash flow" should not be used in a
               manner that inappropriately implies that the measure represents the
               residual cash flow available for discretionary expenditures, since
               many companies have mandatory debt service requirements or other
               non-discretionary expenditures that are not deducted from the
               measure.




                                                 14
         Case 1:21-cv-02095-SHS Document 1 Filed 03/10/21 Page 15 of 21




       33.     Thus, to cure the Registration Statement and the materially misleading nature of the

forecasts under SEC Rule 14a-9 as a result of the omitted information in the Registration

Statement, Defendants must provide a reconciliation table of the non-GAAP measure to the most

comparable GAAP measure to make the non-GAAP metrics included in the Registration Statement

not misleading.

Omissions and/or Material Misrepresentations Concerning Financial Analyses of Alexion

       34.     With respect to BofA’s Selected Publicly Traded Companies Analysis, the

Registration Statement fails to disclose the individual multiples and financial metrics for the

companies observed by BofA in the analysis.

       35.     With respect to BofA’s Selected Precedent Transactions Analysis, the Registration

Statement fails to disclose the individual multiples and financial metrics for the transactions

observed by BofA in the analysis.

       36.     With respect to BofA’s Discounted Cash Flow Analysis, the Registration Statement

fails to disclose: (i) the range of implied present values per share of Alexion common stock Alexion

is expected to generate over the period from September 30, 2020 through December 31, 2040; (ii)

line items used to calculate the Company’s projected unlevered free cash flows for fiscal years

2020 through 2040; (iii) the inputs and assumptions underlying the discount rates ranging from

7.0% to 9.5%; (iv) the net debt of the Company as of September 30, 2020; and (v) the number of

fully diluted outstanding of Alexion common stock.

       37.     With respect to BofA’s Discounted Cash Flow Analysis Sensitivity Analysis, the

Registration Statement fails to disclose: (i) the basis for the price decreases for the drugs

ANDEXXA pricing, ULTOMIRIS pricing, and combined ANDEXXA & ULTOMIRIS pricing;




                                                15
          Case 1:21-cv-02095-SHS Document 1 Filed 03/10/21 Page 16 of 21




and (ii) the inputs and assumptions underlying the illustrative discount rates ranging from 8.0% to

10.5%.

         38.   With respect to BofA’s Premia Paid Anlaysis, the Proxy Statement fails to disclose

the premia paid in each of the acquisitions observed by BofA; and the actual acquisitions reviewed

by BofA.

Omissions and/or Material Misrepresentations Concerning Financial Analyses of AstraZeneca

         39.   With respect to BofA’s Selected Publicly Traded Companies Analysis, the

Registration Statement fails to disclose the individual multiples and financial metrics for the

companies observed by BofA in the analysis.

         40.   With respect to BofA’s Discounted Cash Flow Analysis, the Registration Statement

fails to disclose: (i) the range of implied present values per share of AstraZeneca ADS AstraZeneca

is expected to generate over the period from September 30, 2020 through December 31, 2030; (ii)

AstraZeneca’s projected unlevered free cash flows for fiscal years 2020 through 2030 and all line

items used to calculate these figures; (iii) the inputs and assumptions underlying the use of the

range of perpetuity growth rate of negate 3.0% to positive 1.0%; (iv) the inputs and assumptions

underlying the discount rates ranging from 6.0% to 7.5%; (v) the net debt of AstraZeneca as of

September 30, 2020; (vi) the number of fully diluted AstraZeneca ordinary shares outstanding;

(vii) the terminal values for AstraZeneca.

         41.   In sum, the omission of the above-referenced information renders statements in the

Registration Statement materially incomplete and misleading in contravention of the Exchange

Act. Absent disclosure of the foregoing material information prior to the special stockholder

meeting to vote on the Proposed Transaction, Plaintiff will be unable to make a fully-informed




                                                16
           Case 1:21-cv-02095-SHS Document 1 Filed 03/10/21 Page 17 of 21




decision regarding whether to vote in favor of the Proposed Transaction, and she is thus threatened

with irreparable harm, warranting the injunctive relief sought herein.

                                     CLAIMS FOR RELIEF

                                             COUNT I

                 On Behalf of Plaintiff Against All Defendants for Violations of
           Section 14(a) of the Exchange Act and Rule 14a-9 and 17 C.F.R. § 244.100

          42.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          43.   Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

Act, provides that proxy communications with stockholders shall not contain “any statement

which, at the time and in the light of the circumstances under which it is made, is false or

misleading with respect to any material fact, or which omits to state any material fact necessary in

order to make the statements therein not false or misleading.” 17 C.F.R. § 240.14a-9.

          44.   Defendants have issued the Registration Statement with the intention of soliciting

stockholder support for the Proposed Transaction.          Each of the Defendants reviewed and

authorized the dissemination of the Registration Statement and the use of their name in the

Registration Statement, which fails to provide critical information regarding, among other things,

the financial projections that were prepared by the Company and relied upon by the Board in

recommending the Company’s stockholders vote in favor of the Proposed Transaction.

          45.   In so doing, Defendants made untrue statements of fact and/or omitted material

facts necessary to make the statements made not misleading. Each of the Individual Defendants,

by virtue of their roles as officers and/or directors, were aware of the omitted information but failed

to disclose such information, in violation of Section 14(a). The Individual Defendants were

therefore negligent, as they had reasonable grounds to believe material facts existed that were



                                                  17
           Case 1:21-cv-02095-SHS Document 1 Filed 03/10/21 Page 18 of 21




misstated or omitted from the Registration Statement, but nonetheless failed to obtain and disclose

such information to stockholders although they could have done so without extraordinary effort.

          46.   Defendants were, at the very least, negligent in preparing and reviewing the

Registration Statement.     The preparation of a Registration Statement by corporate insiders

containing materially false or misleading statements or omitting a material fact constitutes

negligence.     Defendants were negligent in choosing to omit material information from the

Registration Statement or failing to notice the material omissions in the Registration Statement

upon reviewing it, which they were required to do carefully. Indeed, Defendants were intricately

involved in the process leading up to the signing of the Merger Agreement and the preparation and

review of strategic alternatives.

          47.   The misrepresentations and omissions in the Registration Statement are material to

Plaintiff, who will be deprived of her right to cast an informed vote if such misrepresentations and

omissions are not corrected prior to the vote on the Proposed Transaction. Plaintiff has no adequate

remedy at law. Only through the exercise of this Court’s equitable powers can Plaintiff be fully

protected from the immediate and irreparable injury that Defendants’ actions threaten to inflict.

                                             COUNT II

 On Behalf of Plaintiff Against the Individual Defendants for Violations of Section 20(a) of
                                      the Exchange Act

          48.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          49.   The Individual Defendants acted as controlling persons of Alexion within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

directors of Alexion, and participation in and/or awareness of the Company’s operations and/or

intimate knowledge of the incomplete and misleading statements contained in the Registration



                                                 18
         Case 1:21-cv-02095-SHS Document 1 Filed 03/10/21 Page 19 of 21




Statement filed with the SEC, they had the power to influence and control and did influence and

control, directly or indirectly, the decision making of Alexion, including the content and

dissemination of the various statements that Plaintiff contends are materially incomplete and

misleading.

       50.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Registration Statement and other statements alleged by Plaintiff to be misleading

prior to and/or shortly after these statements were issued and had the ability to prevent the issuance

of the statements or cause the statements to be corrected.

       51.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of Alexion, and, therefore, is presumed to have had the

power to control or influence the particular transactions giving rise to the Exchange Act violations

alleged herein, and exercised the same. The omitted information identified above was reviewed

by the Board prior to voting on the Proposed Transaction. The Registration Statement at issue

contains the unanimous recommendation of the Board to approve the Proposed Transaction. The

Individual Defendants were thus directly involved in the making of the Registration Statement.

       52.     In addition, as the Registration Statement sets forth at length, and as described

herein, the Individual Defendants were involved in negotiating, reviewing, and approving the

Merger Agreement. The Registration Statement purports to describe the various issues and

information that the Individual Defendants reviewed and considered. The Individual Defendants

participated in drafting and/or gave their input on the content of those descriptions.

       53.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.




                                                 19
           Case 1:21-cv-02095-SHS Document 1 Filed 03/10/21 Page 20 of 21




          54.    As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9, by

their acts and omissions as alleged herein. By virtue of their positions as controlling persons, these

defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and proximate

result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

          55.    Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                      RELIEF REQUESTED

          WHEREFORE, Plaintiff demands injunctive relief in her favor and against the Defendants

jointly and severally, as follows:

          A.     Preliminarily and permanently enjoining Defendants and their counsel, agents,

employees and all persons acting under, in concert with, or for them, from proceeding with,

consummating, or closing the Proposed Transaction, unless and until Defendants disclose the

material information identified above which has been omitted from the Registration Statement;

          B.     Rescinding, to the extent already implemented, the Merger Agreement or any of

the terms thereof, or granting Plaintiff rescissory damages;

          C.     Directing the Defendants to account to Plaintiff for all damages suffered as a result

of their wrongdoing;

          D.     Awarding Plaintiff the costs and disbursements of this action, including reasonable

attorneys’ and expert fees and expenses; and

          E.     Granting such other and further equitable relief as this Court may deem just and

proper.




                                                  20
       Case 1:21-cv-02095-SHS Document 1 Filed 03/10/21 Page 21 of 21




                                      JURY DEMAND

     Plaintiff demands a trial by jury.

Dated: March 10, 2021                          MELWANI & CHAN LLP

                                          By: /s/ Gloria Kui Melwani
                                              Gloria Kui Melwani (GM5661)
                                              1180 Avenue of the Americas, 8th Fl.
                                              New York, NY 10036
                                              Telephone: (212) 382-4620
                                              Email: gloria@melwanichan.com




                                             21
